10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document 71-1 Filed 02/26/19 Page 1of5

McGREGOR W. SCOTT

United States Attorney
AUDREY B. HEMESATH
HEIKO P. COPPOLA

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700

CHRISTOPHER J. SMITH
Acting Associate Director
JOHN RIESENBERG

Trial Attorney

Office of International Affairs
Criminal Division

U.S. Department of Justice
1301 New York Avenue NW

Washington, D.C. 20530
Telephone: (202) 514-0000

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA |

IN THE MATTER OF THE EXTRADITION CASE NO. 2:18-MJ-152 EFB

OF OMAR ABDULSATTAR AMEEN TO
THE REPUBLIC OF IRAQ EX PARTE MOTION REGARDING PROPOSED
DISCLOSURE AND PROPOSED ORDER

UNDER SEAL

 

Pursuant to Local Rule 141(b), the United States, by and through Assistant United States
Attorney Audrey B. Hemesath, respectfully submits this ex parte motion under seal, advising the Court
of the existence of certain evidence, which in a criminal case could be considered exculpatory. While
the rules pertaining to criminal discovery do not apply in the instant extradition matter, due to the
specific facts of this case and out of an abundance of caution, the government seeks the Court’s

determination that the disclosure of the material to the defense in a certain, limited form fulfills any

EX PARTE MOTION REGARDING DISCLOSURE

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-mj-00152-EFB Document 71-1 Filed 02/26/19 Page 2 of 5

government disclosure obligation in this case.

I. BACKGROUND

The Republic of Iraq has requested the extradition of fugitive Omar Ameen for murder. Ameen
was arrested on a warrant of arrest on August 15, 2018. The United States has submitted the extradition
packet from the Republic of Iraq and anticipates no further evidentiary submissions in support of the

extradition request. The extradition hearing is set for February 25, 2019.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For the following reasons, such information is not admissible in this extradition proceeding, and
therefore is not relevant to the Court’s certification decision. Nevertheless, the United States proposes

to disclose to the defense only the witness’s name, together with additional identifying information that

 

makes clear the witness’s for Ameen’s possible use in any future proceeding

 

 

 

where the witness’s information may be relevant and admissible.

I. DISCOVERY IN EXTRADITION PROCEEDINGS

As set forth in the government’s prior filings, the scope of the Magistrate Judge’s role in an
extradition hearing is by its nature extremely limited. The general rule, which reflects the unique nature
of extradition proceedings, is that a fugitive is not entitled to discovery. Jn re Mainero, 990 F.Supp.
1208, 1222 n.26 (S.D. Cal. 1997) (“Discovery is not available in extradition proceedings.”); Inve
Extradition of Singh, 123 F.R.D. 108, 112-13 (D.N.J. 1987) (fugitives in extradition cases “do not have a
constitutional right to discovery”); Jn re Extradition of Koskotas, 127 F.R.D. 13, 27 (D. Mass. 1989)
(fugitives in extradition cases do not have constitutional or statutory rights to discovery), “While the

[fugitive] may offer what has been called ‘explanatory testimony,’ the law ‘nowhere requires a

EX PARTE MOTION REGARDING DISCLOSURE

 

 
Oo CO sD DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document 71-1 Filed 02/26/19 Page 30f5

magistrate to authorize compelled disclosure of sources of such explanatory testimony.” Peryea v.
United States, 782 F.Supp. 937, 939-40 (D. Vt. 1991). There is no general right to discovery related to
whether probable cause exists. |

Courts have further held that in extradition cases, the fugitive has no “absolute right to introduce
exculpatory evidence and the government has no duty to do so.” Caplan v. Vokes, 649 F.2d 1336, 1342
n. 10 (9" Cir. 1981); accord Merino v. U.S. Marshal, 326 F.2d 5, 13 (ott Cir. 1963), Any Brady
obligations go to the ultimate issues of guilt or innocence, not probable cause. See United States v.
Williams, 504 U.S. 36, 52-57 (1992) (in grand jury proceedings, prosecutor has no duty to present
substantial exculpatory evidence). Nevertheless, the Sixth Circuit has held that, in certain
circumstances, the United States has an obligation to “turn over any exculpatory materials in its
possession that would undercut a finding that there was probable cause to believe that” the fugitive
committed the charged crime. Jn the Extradition of Drayer, 190 F.3d 410, 415 (6" Cir. 1999);
Demjanjuk y. Petrovsky, 776 F.2d 571 (6th Cir. 1985).

In the Ninth Circuit, the extent to which discovery may be ordered in an extradition proceeding
is a matter committed to the discretion of the Magistrate Judge. Emami v. U.S. Dist. Court, 834 F.2d
1444, 1452 (9" Cir. 1987); In re Extradition of Kraiselburd, 786 F.2d 1395, 1399 (9'" Cir. 1986). “In
exercising this discretion, a judge should consider that ‘extradition proceedings are not to be converted
into a dress rehearsal for a trial’ and ‘whether the resolution of the contested issue would be appreciably
advanced by the requested discovery.” Emami, 834 F.2d at 1452 (quoting Quinn v. Robinson, 783 F.2d
776, 817 (9 Cir. 1986)). |

The source of the Court’s authority to order discovery is not statutory, but rather derives from the
Court’s “inherent power to order such discovery procedures as law and justice require.” Oen Yen-Choy
v. Robinson, 858 F.2d 1400, 1407 (9" Cir. 1988). The Ninth Circuit has held that where the proposed
topic of discovery does not “relate to an issue within the scope of the magistrate judge’s authority to
examine,” it is not an abuse of discretion to deny discovery on that topic. Prasoprat v. Benov, 421 F.3d

1009, 1014-1015 (9" Cir, 2005).

//

EX PARTE MOTION REGARDING DISCLOSURE

 
oO Oo SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28

Case 2:18-mj-00152-EFB Document 71-1 Filed 02/26/19 Page 4 of5

I. AN ALIBI DEFENSE IS INADMISSIBLE IN EXTRADITION PROCEEDINGS

The defense is constrained in what it may present at an extradition hearing. Hooker v. Klein, 573
F.2d 1360, 1368 (9" Cir. 1978) (“Participation by the fugitive at the extradition proceeding is limited; he
is not permitted to introduce evidence on the issue of guilt or innocence but can only offer evidence that
tends to explain the government’s case of probable cause.”). Alibi evidence is in the category of
evidence properly excluded from an extradition hearing because it is evidence that contradicts the
submission of the foreign government. Jd. at 1368 (Thus, the extraditing court properly may exclude

the evidence of alibi, of facts contradicting the government’s proof, or of a defense such as insanity.”).

 

is precisely the type of contradictory evidence that the

 

 

 

extradition court properly excludes from consideration at the extradition hearing. Admitting this type of

evidence at the extradition hearing would require the Court to assess the credibility of the eyewitnesses

 

to the murder in Iraq as well as This task of assessing credibility

 

 

 

could quickly devolve into the type of dress-rehearsal for a trial disfavored by caselaw. Such a task is

 

 

 

properly left to the prosecuting government at the time of trial.

 

 

 

 

 

 

 

 

 

 

 

 

 

|

Because the information in the government’s possession would be inadmissible contradictory

evidence, the government proposes the following means of disclosure to the defense.

IV. PROPOSED DISCLOSURE

In this case, the evidence in possession of the United States would not be admissible in this
proceeding, and therefore could not negate a probable cause determination. Nevertheless, out of an
abundance of caution, to mitigate future litigation risk, and to allow the certification process to proceed

expeditiously, the United States proposes to produce to the defense: the witness’s name, the witness’s

 

 

The government proposes to make this disclosure in a letter to the defense

 

 

 

EX PARTE MOTION REGARDING DISCLOSURE

 
10
Wl
12
13
4
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-mj-00152-EFB Document 71-1 Filed 02/26/19 Page 5 of 5

stating that this individual may have information relevant to any alibi defense Ameen may seek to raise

at any future trial in Iraq. This disclosure would allow the defense to pursue any investigation it may

 

seek to pursue into this topic,

 

 

 

 

 

 

 

 

 

 

 

 

V. CONCLUSION
For these reasons, the United States requests a determination by this Court that the United States
fulfills any disclosure obigations it may have in this proceeding by providing a letter to the defense

stating the name and relevant information described above.

Dated: December 13, 2018 McGREGOR W. SCOTT
United States Attorney

By: _/s/ Audrey B. Hemesath
AUDREY B. HEMESATH
HEIKO P. COPPOLA
Assistant United States Attorneys

[PROPOSED] ORDER

The government fulfills any disclosure obligation by providing a letter to the defense stating the

name of the witness and information that would reveal his/her potential as an alibi witness.

IT IS SO ORDERED.

Dated:

 

 

HON. EDMUND F,. BRENNAN
UNITED STATES MAGISTRATE JUDGE

EX PARTE MOTION REGARDING DISCLOSURE

 
